AMENDMENT NO. 1

TO

ANNEX A TO THE
SEVERANCE AGREEMENT BETWEEN JOSEPH A. CARRABBA AND
CLEVELAND-CLIFFS INC

THIS AMENDMENT NO. 1 is made this 9th day of May, 2006, by and between
Cleveland-Cliffs Inc (hereinafter referred to as the “Company”) and Joseph A.
Carrabba (hereinafter referred to as the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive entered into a Severance Agreement dated
May 23, 2005 (hereinafter referred to as the “Agreement”) which Agreement has an
Annex A setting forth certain Severance Compensation (hereinafter referred to as
“Annex A”) ; and

WHEREAS, it is the desire of the Company and the Executive to amend Annex A to
provide for full vesting of certain benefits under the Company’s Supplemental
Retirement Plan (hereinafter referred to as the “SRP”) and to provide for the
SRP to make up for certain forfeitures under the Company’s qualified pension
plan;

NOW, THEREFORE, the Company and the Executive hereby amend Annex A by deletion
of the first paragraph of Section 3 of Annex A and the substitution in lieu
thereof of a new first paragraph to read as follows:

“A lump sum payment (the SRP Payment”) in an amount equal to the sum of:



  (A)   the future pension benefits (converted to a lump sum of actuarial
equivalence) which the Executive would have been entitled to receive three
(3) years following the Termination Date under the SRP, as modified by this
Paragraph (3) (assuming Base Salary and Incentive Pay as determined in Paragraph
(1), if the Executive had remained in the full-time employment of the Company
until three (3) years following the Termination Date and assuming the Executive
is 100% vested in all benefits under the SRP); and



  (B)   the future pension benefits (converted to a lump sum of actuarial
equivalence) which the Executive shall have forfeited under the Company’s tax
qualified Retirement Plan, if any.”

IN WITNESS WHEREOF, the Company, by its appropriate officer duly authorized, and
the Executive have caused this Amendment No. 1 to be executed as of the day and
year first above written.

 
 
CLEVELAND-CLIFFS INC
 
By: /s/ John S. Brinzo
 
 
/s/ Joseph A. Carrabba
 
 
Joseph A. Carrabba, the “Executive”
 

